DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Claims status
2.	This office action is a response to an application filed on 04/26/2021 in which claims 1-30 are pending for examination.
                                        
                                                           Drawings
3.	The Examiner contends that the drawings submitted on 04/26/2021 are acceptable for examination proceedings.

         Claim Objection (minor informality)
4.	Claim 2 is objected to because of the following informalities:
Claim 2 recites the terms “cannot” and “can” which are not a positively cited claim language. The term (“can/cannot”) may raise a question as to the limiting effect of the language in a claim. A similar alternative term is “configured” or a positive action verb to perform the function without any unnecessary ambiguity. See MPEP 2111.04.

Claim 3 is objected to because of the following informality:
Claim 3 recites contingent limitation not required to be performed by the recitation of “if” statement.
Regarding claim 3, the claims recites “….configured grant uplink communication only if transmission of the configured grant in the first set of uplink transmission…….”.
Examiner suggests amending from (“if”) to (“that” or “in response to” or “when”) in order to avoid the contingent limitations to consider the claims in condition for allowance.
[Note: As claim 3 recites a number limitation with “if” condition,  Examiner submits that “if” limitations do not positively claim the subject matter, thus, the claim does not particularly point out and distinctly claim the subject matter. Examiner respectfully suggests to change the “if” language to “when” or “in response to” to obviate this rejection]

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	Claims 1, 2, 3, 4, 8, 9, 10, 18, 19, 20, 21, 22, 23, 24, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over of ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi”.
Regarding claim 1, Arshad discloses a method of wireless communication performed by a user equipment (UE) (Figs. 1, 8, exemplary process performed in a wireless device for transmitting data packets in an uplink transmission to a network node), comprising: 
receiving a configuration (Figs. 1, 8, paragraphs [0040], [0041], [0046], each resource pools with unique ID and be preconfigured via broadcast and/or dedicated radio resource control (RRC) signaling) of one or more resource pools (Figs. 1, 8, paragraphs [0040], [0041], [0046], a set of time-frequency resource pools) for configured grant uplink communications (Figs. 1, 8, paragraphs [0040], [0041], [0046], configured with different sizes of preconfigured grants in the shared resource pool); and 
transmitting a configured grant uplink communication (Figs. 1, 8, paragraph [0068], data packets in an uplink transmission) in the one or more resource pools based at least in part on the indication (Figs. 1, 8, paragraph [0068], uplink transmission based on the determined time-frequency uplink distribution pattern).
While Arshad implicitly refers to “receiving an indication that modifies a number of resources (Figs. 1, 8, paragraphs [0051], [0071], dynamically reconfigured/adapted by a network scheduler to balance a number of active WDs  in each resource pool), in the one or more resource pools, that are available for configured grant uplink communications” (Figs. 1, 8, paragraphs [0051], [0071], defining a set of time-frequency uplink distribution patterns utilizing preconfigured grants of time-frequency resources of a time-frequency resource pool) , Shi from the same or similar field of endeavor explicitly discloses receiving an indication (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], physical layer signaling DCI) that modifies a number of resources (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], allocated shared resources account for 30% of the total resources), in the one or more resource pools (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], located in frequency domain positions in the system bandwidth of which serial numbers are lower, at which point the shared resources contain temporary resources and the temporary resources account for 50% of the shared resources), that are available for configured grant uplink communications (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], autonomous transmission i.e. always on; temporary resources refer to standby resources in the shared resources i.e. on demand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving an indication that modifies a number of resources, in the one or more resource pools, that are available for configured grant uplink communications” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 2, Arshad in view of Shi disclose the method according to claim 1.
Shi further discloses the configuration indicates a first set of uplink transmission occasions, in a resource pool of the one or more resource pools, that are activated by default (Fig. 4, paragraphs [0057], [0064], [0095], autonomous transmission i.e. always on; temporary resources refer to standby resources in the shared resources i.e. on demand), and a second set of uplink transmission occasions, in the resource pool, that are deactivated by default (Fig. 4, paragraphs [0057], [0064], [0095], autonomous transmission i.e. always on; temporary resources refer to standby resources in the shared resources i.e. on demand), wherein the first set of uplink transmission occasions are always activated and cannot be dynamically deactivated, and wherein the second set of uplink transmission occasions can be dynamically activated or deactivated (Figs. 2, 4, paragraphs [0057], [0064], [0095], allocating shared resources account for 30% of the total resources and are located in frequency domain positions in the system bandwidth of which serial numbers are lower, at which point the shared resources contain temporary resources and the temporary resources account for 50% of the shared resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates a first set of uplink transmission occasions, in a resource pool of the one or more resource pools, that are activated by default, and a second set of uplink transmission occasions, in the resource pool, that are deactivated by default, wherein the first set of uplink transmission occasions are always activated and cannot be dynamically deactivated, and wherein the second set of uplink transmission occasions can be dynamically activated or deactivated” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 3, Arshad in view of Shi disclose the method according to claim 2.
Shi further discloses the second set of uplink transmission occasions is available for transmission of the configured grant uplink communication only if transmission of the configured grant uplink communication in the first set of uplink transmission occasions fails, and transmitting the configured grant uplink communication comprises: 
attempting transmission of the configured grant uplink communication in the first set of uplink transmission occasions (paragraphs [0070]-[0071], detecting the received uplink data carried by the shared resources);  
determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed (paragraphs [0070]-[0071], if detecting that conflicts occur in the uplink data carried by the shared resources, the base station uses the physical layer signaling to activate the temporary resources in the shared resources on the premise that a preset judgement condition is satisfied); and 
transmitting the configured grant uplink communication in the second set of uplink transmission occasions based at least in part on determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed (paragraphs [0070]-[0071], after the base station allocates the shared resources, the terminals requiring low delay transmission transmit the uplink data on the shared resource regions and conflicts occur, at which point in order to guarantee delay requirements, re-allocating the shared resources will generate the larger delay, and therefore, the base station will use the physical layer signaling to activate the temporary resource for all or part of the terminals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the second set of uplink transmission occasions is available for transmission of the configured grant uplink communication only if transmission of the configured grant uplink communication in the first set of uplink transmission occasions fails, and transmitting the configured grant uplink communication comprises: attempting transmission of the configured grant uplink communication in the first set of uplink transmission occasions; 0097-179174205669 determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed; and transmitting the configured grant uplink communication in the second set of uplink transmission occasions based at least in part on determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 4, Arshad in view of Shi disclose the method according to claim 2.
Shi further discloses the indication is a single bit that indicates activation or deactivation of one or more uplink transmission occasions included in the second set of uplink transmission occasions (paragraphs [0096], [0097], physical layer signaling DCI contains at least 1 bit information for activating the temporary resources), and wherein the indication occurs at a fixed time or within a fixed range of times before an uplink transmission occasion that is activated or deactivated by the indication (paragraphs [0096], [0097], terminals 1-10 all send the uplink data on a sub-frame n, and select 1, 2, 4 or 8 PRBs according to the size of respective data packet using different frequency domain resource units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication is a single bit that indicates activation or deactivation of one or more uplink transmission occasions included in the second set of uplink transmission occasions, and wherein the indication occurs at a fixed time or within a fixed range of times before an uplink transmission occasion that is activated or deactivated by the indication” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 8, Arshad in view of Shi disclose the method according to claim 1.
Shi further discloses the configuration indicates multiple sizes of a resource pool of the one or more resource pools, and wherein the indication indicates an activated size, of the multiple sizes, for the resource pool (Figs. 2, 4, paragraphs [0091], [0095], [0097], allocating shared resources account for 30% of the total resources and are located in frequency domain positions in the system bandwidth of which serial numbers are lower, at which point the shared resources contain temporary resources and the temporary resources account for 50% of the shared resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates multiple sizes of a resource pool of the one or more resource pools, and wherein the indication indicates an activated size, of the multiple sizes, for the resource pool” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 9, Arshad in view of Shi disclose the method according to claim 8.
Shi further discloses the configuration indicates a default size of the multiple sizes, and wherein the indication modifies the default size (Figs. 2, 4, paragraphs [0091], [0095], [0097], frequency domain resources at the two sides of the system bandwidth, for example, the shared resources contain 40 PRBs, PRB0-19 and PRB80-99; or in an exemplary embodiment, the shared resources are located at the center of the system bandwidth, for example, the shared resources contain 20 PRBs, PRB40-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates a default size of the multiple sizes, and wherein the indication modifies the default size” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 10, Arshad in view of Shi disclose the method according to claim 8.
Shi further discloses the indication is an index value that corresponds to a size of the multiple sizes, wherein a time between reception of the indication and a starting symbol of an uplink transmission occasion, included in the resource pool, to  which the activated size applies satisfies a threshold, and wherein the activated size applies to subsequent uplink transmission occasions until at least one of: reception of a new indication that indicates a different size than the activated size, expiration of a timer that triggers a return to a default size, or a combination thereof (paragraphs [0090], [0091], [0095], [0097], in order to guarantee delay requirements, re-allocating the shared resources will generate the larger delay, and therefore, the physical layer signaling will be used on a sub-frame n+1 to activate the temporary resources for the group of terminals. The physical layer signaling DCI contains at least 1 bit information for activating the temporary resources, and the using time of the temporary resources after the activation will be a fixed value 10 ms; thereafter, the terminals receiving the physical layer signaling may use both the temporary and the original shared resources to re-transmit the uplink data on a sub-frame n+2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication is an index value that corresponds to a size of the multiple sizes, wherein a time between reception of the indication and a starting symbol of an uplink transmission occasion, included in the resource pool, to  which the activated size applies satisfies a threshold, and wherein the activated size applies to subsequent uplink transmission occasions until at least one of: reception of a new indication that indicates a different size than the activated size, expiration of a timer that triggers a return to a default size, or a combination thereof” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 19, Arshad in view of Shi disclose the method according to claim 18.
Shi further discloses the indication that modifies the number of resources is transmitted based at least in part on a determination of whether uplink traffic satisfies a threshold (paragraphs [0072], [0073], a ratio of the shared resources in which the conflicts occur to the total shared resources exceeds a preset ratio, and transmission delay exceeds a preset delay threshold; and the number of terminals using the shared resources exceeds a preset number threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication that modifies the number of resources is transmitted based at least in part on a determination of whether uplink traffic satisfies a threshold” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 19.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 20.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over of ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi” in view of Nimbalker et al. (US 2017/0171859 A1), hereinafter “Nimbalker”.
Regarding claim 6, Arshad in view of Shi disclose the method according to claim 2.
Neither Arshad nor Shi explicitly discloses “the first set of uplink transmission occasions is associated with a first admission probability parameter that is different from a second  admission probability parameter associated with the second set of uplink transmission occasions, wherein the first admission probability parameter is indicated in the configuration or another message, and wherein the second admission probability parameter is derived from the first admission probability parameter or indicated in the configuration or another message”.
However, Nimbalker from the same or similar field of endeavor discloses the first set of uplink transmission occasions is associated with a first admission probability parameter that is different from a second  admission probability parameter associated with the second set of uplink transmission occasions, wherein the first admission probability parameter is indicated in the configuration or another message, and wherein the second admission probability parameter is derived from the first admission probability parameter or indicated in the configuration or another message (paragraphs [0048], [0053], [0066], a grant can signal the sets allowed, and the UE can select a resource from the allowed sets based on a hashing function; the probability field, such as a 2-bit field, can indicate one of four values, such as 0.25, 0.5, 0.75, and 1, that indicate the probability with which a UE can transmit on the uplink resource indicated by the grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first set of uplink transmission occasions is associated with a first admission probability parameter that is different from a second  admission probability parameter associated with the second set of uplink transmission occasions, wherein the first admission probability parameter is indicated in the configuration or another message, and wherein the second admission probability parameter is derived from the first admission probability parameter or indicated in the configuration or another message” as taught by Nimbalker, in the combined system of Arshad and Shi, so that it would provide resource selection for reducing latency of Long Term Evolution uplink transmissions directed to resource assignment and modulation and coding scheme (Nimbalker, paragraph [0003]).

9.	Claims 7, 16, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over of ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi” in view of Sun et al. (US 2019/0335480 A1), hereinafter “Sun”.
Regarding claim 7, Arshad in view of Shi disclose the method according to claim 2.
Neither Arshad nor Shi explicitly discloses “determining a hybrid automatic repeat request (HARQ) process identifier for the configured grant uplink communication based at least in part on an assumption that the second set of uplink transmission occasions is deactivated, wherein a HARQ process identifier associated with a transmission occasion in the second set of uplink transmission occasions is a same HARQ process identifier associated with a transmission occasion, in the first set of uplink transmission occasions, that occurs immediately prior to the transmission occasion in the second set of uplink transmission occasions”.
However, Sun from the same or similar field of endeavor discloses determining a hybrid automatic repeat request (HARQ) process identifier for the configured grant uplink communication based at least in part on an assumption that the second set of uplink transmission occasions is deactivated, wherein a HARQ process identifier associated with a transmission occasion in the second set of uplink transmission occasions is a same HARQ process identifier associated with a transmission occasion, in the first set of uplink transmission occasions, that occurs immediately prior to the transmission occasion in the second set of uplink transmission occasions (Figs. 2, 3, 4, paragraphs [0116], [0117], [0138], in some examples, a field of the group physical control channel 330 may include a control message that is an ACK message; in some examples, a field of the group physical control channel 330 may include a control message that is a NACK message; in some examples, the HARQ identifier may be input to the hash function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a hybrid automatic repeat request (HARQ) process identifier for the configured grant uplink communication based at least in part on an assumption that the second set of uplink transmission occasions is deactivated, wherein a HARQ process identifier associated with a transmission occasion in the second set of uplink transmission occasions is a same HARQ process identifier associated with a transmission occasion, in the first set of uplink transmission occasions, that occurs immediately prior to the transmission occasion in the second set of uplink transmission occasions” as taught by Sun, in the combined system of Arshad and Shi, so that it would provide group physical control channel signaling, or other downlink signaling relates to improved methods, systems, devices, or apparatuses that support autonomous uplink (AUL) transmissions using shared radio frequency spectrum (Sun, paragraph [0005]).

Regarding claim 16, Arshad in view of Shi disclose the method according to claim 1.
Neither Arshad nor Shi explicitly discloses “the indication is included in a group common physical downlink control channel (GC-PDCCH) communication, and wherein the  configuration indicates a bit field, of the GC-PDCCH communication, to be monitored by the UE to receive the indication”.
However, Sun from the same or similar field of endeavor discloses the indication is included in a group common physical downlink control channel (GC-PDCCH) communication, and wherein the  configuration indicates a bit field, of the GC-PDCCH communication, to be monitored by the UE to receive the indication (paragraphs [0121], [0129], in some examples, a field of the group physical control channel 330 may include a control message that is an activate message or a deactivate message; for instance, if control signaling 310 configures, but does not activate, AUL resources 315, field 320-a may contain an activate message to indicate that AUL resources 315-b are available for AUL transmissions; if field 320-b contains a deactivate message, then one or more UEs 115 configured to monitor field 320-b may determine that subsequent AUL resources 315 are not available for AUL transmissions, and may refrain from sending AUL transmissions on AUL resources 315).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication is included in a group common physical downlink control channel (GC-PDCCH) communication, and wherein the  configuration indicates a bit field, of the GC-PDCCH communication, to be monitored by the UE to receive the indication” as taught by Sun, in the combined system of Arshad and Shi, so that it would provide group physical control channel signaling, or other downlink signaling relates to improved methods, systems, devices, or apparatuses that support autonomous uplink (AUL) transmissions using shared radio frequency spectrum (Sun, paragraph [0005]).

Regarding claim 17, Arshad in view of Shi disclose the method according to claim 1.
Neither Arshad nor Shi explicitly discloses “transmitting configured grant uplink control information, that includes an identifier of the UE, in association with the configured grant uplink communication”.
However, Sun from the same or similar field of endeavor discloses transmitting configured grant uplink control information, that includes an identifier of the UE, in association with the configured grant uplink communication (paragraphs [0121], [0129], transmitting an AUL transmission on AUL resources 415-a, base station 105-a may send a control message in field 420-a to UE 115-a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting configured grant uplink control information, that includes an identifier of the UE, in association with the configured grant uplink communication” as taught by Sun, in the combined system of Arshad and Shi, so that it would provide group physical control channel signaling, or other downlink signaling relates to improved methods, systems, devices, or apparatuses that support autonomous uplink (AUL) transmissions using shared radio frequency spectrum (Sun, paragraph [0005]).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

10.	Claims 12, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over of ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi” in view of Kar Kin Au et al. (US 2014/0254544 A1), hereinafter “Kar”.
Regarding claim 12, Arshad in view of Shi disclose the method according to claim 1.
Neither Arshad nor Shi explicitly discloses “the configuration indicates multiple resource pools that have different sizes, and wherein the indication indicates a resource pool of the multiple resource pools”.
However, Kar from the same or similar field of endeavor discloses the configuration indicates multiple resource pools that have different sizes, and wherein the indication indicates a resource pool of the multiple resource pools (Figs. 2, 5A, 5B, paragraphs [0028], [0033], [0034], [0038], various UEs mapped to four CTU access regions under default mapping rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates multiple resource pools that have different sizes, and wherein the indication indicates a resource pool of the multiple resource pools” as taught by Kar, in the combined system of Arshad and Shi, so that it would provide uplink grant-free transmission scheme in accordance with UE mapping rule and the default contention transmission unit mapping scheme (Kar, paragraph [0007]).

Regarding claim 13, Arshad in view of Shi and Kar disclose the method according to claim 12.
Kar further discloses the configuration indicates a default resource pool of the multiple resource pools (Figs. 2, 5A, 5B, paragraphs [0028], [0033], [0034], [0038], various UEs mapped to four CTU access regions under default mapping rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates a default resource pool of the multiple resource pools” as taught by Kar, in the combined system of Arshad and Shi, so that it would provide uplink grant-free transmission scheme in accordance with UE mapping rule and the default contention transmission unit mapping scheme (Kar, paragraph [0007]).

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Allowable Subject Matter
11.	Claims 5, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 18, 22 and 27) were amended with similar features and the amendments were submitted in a formal response.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414